Citation Nr: 0121783	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  96-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran had unverified active service from September 1974 
to September 1976 and verified active service from January 
1978 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO decision which, in 
pertinent part, granted service connection for a right 
disorder with a 0 percent (noncompensable) evaluation.  The 
Board remanded the case in October 1997 for further 
evidentiary development.  In a January 2001 decision, the RO 
increased the rating for the veteran's right knee disorder to 
10 percent disabling.  The veteran has not indicated he is 
satisfied with this evaluation, and thus the claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

At the time this matter was before the Board, the issue of 
service connection for a low back disability was for review.  
While the case was in remand status, service connection for 
this condition was granted, thus rendering the issue moot.  


FINDINGS OF FACT

The veteran's right knee disability is manifested by 
complaints of pain, swelling and instability; objective 
findings show no instability, and slight limitation of motion 
with some pain.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261, 5262, 5257 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of his service medical records reveals that he was 
treated during service for right knee complaints, including 
physical therapy and anti-inflammatory medication.  A 
November 1995 service medical record reflects a diagnostic 
assessment of patellofemoral syndrome and probable mild 
degenerative arthritis of the knees.  Examination of the 
knees was within normal limits with no effusion and full 
range of motion.  

On VA examination in March 1996, the veteran related that he 
took medication for discomfort of the shoulder, back and 
particularly for his knees. The examiner suspected a slight 
bony arthritic enlargement of the right knee compared with 
the left.  Some tenderness on palpation of the lateral joint 
line and the infrapatellar tendon on the right was noted.  No 
instability of either knee was shown.  Right knee flexion was 
at 120 degrees.  The diagnosis, in part, was degenerative 
joint disease of the right knee and normal left knee 
examination.  X-ray studies failed to reveal evidence of 
abnormality in either knee.  

During the August 1996 RO hearing, the veteran testified 
regarding his symptoms of pain and swelling of the right 
knee.  

On VA examination in September 1996, the veteran stated he 
has noticed a constant, gradual worsening of knee pain.  He 
reported constant swelling and pain.  He claimed that both 
knees give way, worse on the right.  He denied any locking of 
the knees.  On physical examination, it was noted that his 
ambulation was normal.  No swelling, redness, or tenderness 
to palpation of the knees was shown.   Strength testing to 
resistance gave an inconsistent response.  Range of motion 
testing revealed flexion of 125 degrees and extension of 0 
degrees, bilaterally.  Drawer's sign was negative to both 
knees.  The knees demonstrated no instability, medial or 
laterally.  McMurray's sign was negative bilaterally.  The 
diagnosis noted a history of bilateral knee pain, 
unremarkable examination.  

On VA examination in January 1999, the veteran reported right 
knee symptoms of pain, soreness, fatigue, lack of endurance 
and feeling that his knees might give way.  He gave no 
specific history of knee locking.  He was aware of a grinding 
sensation in the anterior aspect of his right knee.  The 
veteran said that sitting for long periods of time caused 
aching in the right knee.  He reported no increased symptoms 
or flare-ups with weather change.  No history of dislocation 
or subluxation was indicated.  Standing alignment of the 
lower extremities was normal with no recurvatum, knee flexion 
or varus or valgus deformity.  Range of motion testing 
revealed active and passive right knee flexion of 115 degrees 
and 0 degrees of extension.  There were complaints of right 
knee pain at 115 degrees of flexion.  Patellofemoral crepitus 
was slight on the right.  No soft tissue swelling or joint 
effusion was noted about the right knee.  Sensation was 
normal.  Patellar movements during flexion and extension were 
normal.  There was no apprehension of the patella and no 
subluxation or hypermobility.  Examination of the ligaments 
was normal.  The examiner indicated that it was impossible to 
state whether there would be any change in range of motion 
during periods of increased pain.  It was noted that his 
right knee symptoms produced daily symptoms for which he used 
medication.  His knee symptoms did not interfere with his 
current activities since he was inactive physically.  The 
examiner related that history suggested increased pain during 
flare-ups which seemed to occur during longer periods of 
standing and walking.  There was no history to suggest 
incoordination but fatiguability would decrease the veteran's 
ability to stand and walk for long periods.  The diagnosis 
was right anterior knee pain, patellofemoral 
syndrome/chondromalacia patella.  X-ray studies of the right 
knee were normal.  

On VA examination in April 2001, the veteran reported 
occasional swelling in the right knee, approximately two to 
three times per week and constant pain around the patellar 
region of the knee.  He did not report any fatiguability, 
history of dislocation, or any recent trauma or injury to the 
knee since the 1999 VA examination.  His symptoms were not 
affected by the weather and he had no history of locking of 
the knee.  The veteran indicated that he occasionally noticed 
popping in his right knee when bending down to sit.  He had 
not had to seek any medical attention due to any severity or 
exacerbation of his knee condition since the 1999 VA 
examination.  Physical examination of the right knee revealed 
no gross bony deformities, no genu varum or genu valgum.  No 
increase in redness, warmth, swelling or noticeable effusion 
in the right knee was shown.  No palpable crepitus was shown 
on flexion and extension.  The patellofemoral extension 
mechanism was intact and stable.  The veteran had subjective 
tenderness on palpation of the peri-patellar and infra-
patellar tendon region.  No excessive laxity on the lateral 
and medial collateral ligaments was shown.  Range of motion 
testing revealed flexion of 120 degrees and extension of 0 
degrees, as measured by the goniometer.  Muscle strength on 
flexion and extension of the right knee was 4/5 and appeared 
slightly weaker than the muscle strength of the left knee.  
The veteran demonstrated some increase in subjective pain on 
the right knee extension during muscle strength testing.  The 
diagnoses were right patellofemoral pain syndrome.  X-ray 
studies of the right knee showed no arthritic change, joint 
effusion or soft tissue swelling.  



II.  Analysis

The veteran contends that his service-connected right knee 
disability is more disabling than reflected in his initial 
evaluation.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the VA's 
duties have been fulfilled.  

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist previsions 
contained in the new law.  The statement of the case issued 
during the pendency of this appeal notified the veteran of 
the relevant laws and regulations, and provided the precise 
language of all of the criteria for the diagnostic code under 
which his disability is evaluated.  As a result, the veteran 
has been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran was afforded a personal hearing in August 1996.  He 
submitted medical evidence in support of his claim and 
specifically indicated that there were not any outstanding 
records that needed to be obtained.  The veteran also 
underwent several VA examinations and the resulting reports 
have been associated with the claims file.  Thus, having 
fully satisfied the statutory requirements in the VCAA 
through the action undertaken by the RO, the veteran will not 
be prejudiced by the Board proceeding with the adjudication 
the matter before it.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49, 747 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities. In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).  

Under Diagnostic Code 5256, favorable ankylosis of the knee, 
in full extension or in slight flexion between 0 degrees and 
10 degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2000).  

Limitations of flexion under Diagnostic Code 5260 are 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under Diagnostic Code 5261 are 
assigned a 10 percent evaluation when extension is limited to 
10 degrees; and a 20 percent evaluation when extension is 
limited to 15 degrees.  A 30 percent evaluation is assigned 
under this code when extension is limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000).  

Although the RO has rated the veteran's right knee disability 
as 10 percent disabling under Diagnostic Code 5262, the Board 
notes that medical evidence does not reveal tibial or fibular 
impairment with malunion or nonunion of the joint.  

In the opinion of the Board, the veteran's right knee 
disability is more appropriately evaluated under Diagnostic 
Code 5257, other impairment of the knee.  Under this code, a 
10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent is 
warranted for moderate, recurrent subluxation or lateral 
instability.  A higher evaluation of 30 percent is warranted 
for severe, recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

In this case, the veteran's has reported symptoms of pain, 
swelling and the sensation of giving way in his right knee.  
Range of motion testing has shown slight limitation of motion 
with some increase in subjective pain on right knee extension 
during the 2001 VA examination.  The evidence on file is 
negative for radiographic evidence of arthritis.  In this 
regard, the Board finds that the objective findings of the 
veteran's right knee disability do not warrant more than a 10 
percent evaluation at this time.  First, there is no evidence 
of ankylosis as reflected in the veteran's nearly full range 
of motion.  Accordingly, there is no basis on which to assign 
a higher rating under Code 5256.  Further, the Board finds 
that the veteran's right knee disability is appropriately 
assigned a 10 percent rating under Code 5257 on the basis no 
more than a slight knee impairment is shown.  That slight 
impairment is noted to be slight limitation of motion and 
subjective complaints of pain and swelling, as there is no 
objective evidence of instability or recurrent subluxation of 
the knee.  Thus, the slight knee impairment is manifested by 
slight limitation of motion, diagnosed as patellofemoral 
syndrome and chondromalacia patella.  The Board is also 
persuaded by the recent lack of medical treatment for a right 
knee disability.  

Moreover, in evaluating the veteran's right knee disability 
under Code 5260, the Board notes that the clinical findings 
generally reflect only slight limitation of motion, including 
a slight limitation in flexion but not enough to warrant a 
higher than 10 percent rating under the relevant diagnostic 
code.  Therefore, the Board can find no basis on which to 
assign a higher rating under either Code 5260 (limitation of 
flexion) or Code 5261 (limitation of extension).  

While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of his behavior do not satisfy the requirements 
for a higher evaluation under any relevant diagnostic code at 
any time during the pendency of his claim.  The Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Code 5257.  


ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

